We find that the record indicates that somewhat higher land values should have been awarded. Decree unanimously modified as follows: Parcels 1, 2, 6, 6A, 7, 7A, 8, 8A, 9, 9A, 10 and 10A, land damages for taking of land increased to $452,000, and total award to $512,000. Parcels 12 to 14 and 12A and 14A, damage for taking of land increased to $143,000 and total to $194,000. Parcels 15 to 17 and 15A to 17A, damage for taking of land increased to $143,000, total $193,000. Parcels 18 and 19 award increased to $160,000. As so modified the decree is affirmed. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Breitel and Bergan, JJ.